ICJ_120_TerritorialDispute-CaribbeanSea_NIC_HND_2007-10-08_JUD_01_ME_05_FR.txt.                                                                            827




         DÉCLARATION DE M. LE JUGE AD HOC GAJA

[Traduction]

   Bien que je souscrive au reste du dispositif de l’arrêt et à la plupart des
motifs indiqués, je ne partage pas la thèse selon laquelle les zones mari-
times au sud du parallèle situé par 14° 59,8′ de latitude nord devraient
être attribuées au Honduras en tant que parties de sa mer territoriale.
   Conformément à l’article 3 de la convention des Nations Unies sur le
droit de la mer (CNUDM), « [t]out Etat a le droit de fixer la largeur de sa
mer territoriale ; cette largeur ne dépasse pas 12 milles marins ». Quoique
le Honduras ait, en règle générale, exercé pleinement ce droit, il a tou-
jours considéré que la mer territoriale relevant des cayes du groupe de
Media Luna ne s’étendait pas en direction du sud au-delà du parallèle
situé par 14° 59,8′ de latitude nord. C’est là un choix qu’il est loisible à
tout Etat de faire en vertu de la CNUDM. En fixant ainsi la limite sud de
sa mer territoriale, le Honduras a en tout cas veillé à ce que l’ensemble
des cayes, rochers et récifs situés dans la zone soient compris dans ses
eaux territoriales. L’un des avantages de la délimitation demandée était
sa relative simplicité.
   Les conclusions finales du Gouvernement du Honduras reflétaient tou-
jours sa thèse selon laquelle sa mer territoriale ne couperait pas le paral-
lèle situé par 14° 59,8′ de latitude nord. Si la Cour l’avait retenue, elle
aurait évité d’accorder un « effet disproportionné à une formation mari-
time insignifiante », selon les termes qu’elle a employés lorsqu’elle a attri-
bué à Qit’at Jaradah une mer territoriale de moins de 12 milles marins.
C’est d’ailleurs également ce qu’elle a fait, lorsqu’il est apparu que la déli-
mitation avait une incidence sur la mer territoriale de Bahreïn, d’une
part, et sur la zone économique exclusive de Qatar, de l’autre (Délimita-
tion maritime et questions territoriales entre Qatar et Bahreïn (Qatar
c. Bahreïn), fond, arrêt, C.I.J. Recueil 2001, p. 104 et 109, par. 219). Une
approche similaire a été adoptée par le tribunal d’arbitrage en l’affaire
Erythrée/Yémen (Nations Unies, Recueil des sentences arbitrales (RSA),
vol. XXII, p. 371, par. 162).

                                                  (Signé) Giorgio GAJA.




                                                                           172

